ALLOWANCE
Claims 1-15 and 17-19 are allowed. Claims 16 and 20 have been canceled. Claims 1, 9 and 19 are the Independent claims.
This application claims priority to 14/734330 now U.S. 10,733,235 filed 6/9/2015.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe concurrently displaying sample text which includes a first user element and second user element. Each of the sample text represented in the first and second user elements are displayed with different text settings that is visually different from each other. Independent claim 1 describes the variation in which the second text setting applies text enhancement that includes either hyphenation, different color or line strength to assist a reader in reading the sample text while providing audible instructions via computer speaker on how to make a selection between the first and second user elements for setting to a default value. Independent claim 9 describes a variation in which the second user element setting includes either accents, different colors or line strengths. Furthermore the second text setting also includes one of spacing between words or adjusting the words per line. Independent claim 19 describes the variation of processing via verbal input from the user to make a new default setting selection between the concurrently displayed user elements. Furthermore while different formatting settings may be well known none teach that such formatting such as word spacing is applied in the context of sample text presented different from each other. Typically in the prior art such formatting is applied to all the text of a document without providing a sample text example without such formatting for a user to distinguish between. In addition providing audible instructions and processing verbal input to identify default setting specifically between sample text presentations is an improvement over the prior art has it provides a different option for interacting and processing text settings for users that have dyslexia and other reading disabilities.
The prior art of Schomer (U.S. 7,539,939) discloses concurrently displaying a first interface element in Comic Sans MS and a second interface element in Britannic Bold. The first interface element displays sample text of multiple words with a first text setting in Comic sans while the second user element displays the sample text using Britannic Bold which are both visually different from each other. Furthermore, the second text setting changes the formatting of the sample text so that it has more line strength to assist a reader by being displayed in Britannic Bold (see fig. 3B & col. 5, lines 45-67 & col. 6, lines 1-45). Nowhere does Schomer teach or suggest providing a user any type of audible instructions for selecting one of the user interfaces for a default text setting. Nor does Schomer teach or suggest any additional setting that supports adjustments for spacing between words or the number of words per line.
The cited art of Duncan (U.S. Pub 2009/0132384) discloses detecting syllables and applying formatting to the detected words having the syllables is known (see paragraphs 90 & 120). Nowhere does Duncan teach or suggest providing a user any type of audible instructions for selecting one of the user interfaces for a default text setting or any additional setting that supports adjustments for spacing between words or the number of words per line in the context of sample text presentations.
In addition the previous obvious type double patenting rejection was withdrawn because the claims has amended have different scope than the U.S. 10,733,235 patent.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Menninga (U.S. 7,594,171) discloses “Rule-Based Text Layout”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
5/31/2022